DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 7-18-22.
Claims 1-19 are pending in the instant application.

Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-18-22.
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 7-18-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the characterization and attempted optimization of particularly described nano-tweezers in vitro, does not reasonably provide enablement for the large genus of nano-tweezers as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are drawn to DNA nano-tweezers comprising a single stranded (SS)  loop comprising a first arm and a second arm, and a DNA trigger strand complementary to the SS loop and comprising at least one photocaged residue with a protecting group, which SS loop optionally comprises a poly-A, -T, -G or -C loop, which trigger strand optionally comprises a poly-T or poly-G loop, which DNA nano-tweezer optionally further comprises a locking strand, at least one fluorescent label and any ligand, which distance between the first and second arm is optionally between 1 nm – 10 nm.
The teachings in the art and in the specification: 
The specification teaches the following:
[0037] As used herein, "DNA nano-tweezer" refers to a nanoscale structure including a hairpin with a single-stranded loop and a first arm and a second arm linked by a crossover hinge wherein the distance between the tip of the first arm and the tip of the second arm is reversibly or irreversibly controlled by binding and release of a trigger strand to the single-stranded loop of the hairpin. The trigger strand may be attached to either the first arm or the second arm and typically has a free end unattached to the DNA nano-tweezer. Alternatively, the trigger strand can be external to the DNA nano-tweezer…

[0038] As used herein, "closed conformation" refers to the conformation of the DNA nano- tweezer wherein the hairpin loop is free and unbound by a trigger strand. In the closed conformation, the distance between the tip of the first arm and the tip of the second arm is about 4 nm (e.g., 3, 4, 5, or 6 nm). In some embodiments, the distance between the tip of the first arm and the tip of the second arm in the closed conformation is between about 3 nm and about 18 nm, between 3 nm and 16 nm, between 4 nm and 14 nm, or between 4 nm and about 10 nm. In some embodiments, the distance between the tip of the first arm and the tip of the second arm is less than 18 nm, less than 17 nm, less than 16 nm, less than 15 nm, less than 14 nm, less than 13 nm, less than 12 nm, less than 11 nm, less than 10 nm, less than 9 nm, less than 8 nm, less than 7 nm, less than 6 nm, less than 5 nm, less than 4 nm, less than 2 nm, or less than 1 nm.

 [0039] As used herein, "open conformation" refers to the conformation of the DNA nano- tweezer wherein the trigger strand is bound to the hairpin loop. In the open conformation, the distance between the tip of the first arm and the tip of the second arm is about 16nm (e.g., 12 nm, 13 nm, 14 nm, 15 nm, 16 nm, 17 nm, 18 nm, 19 nm, or 20nm). In some embodiments, the distance between the tip of the first arm and the tip of the second arm in the open conformation is between about 12 nm and about 20nm, between about 13 nm and about 19 nm, between about 14 nm and about 18 nm, or between about 15 nm and about 17 nm. In some embodiments, the distance between the tip of the first arm and the tip of the second arm in the open conformation is at least 12 nm, at least 13 nm, at least 14 nm, at least 15 nm, at least 16 nm, at least 17 nm, at least 18 nm, at least 17 nm, at least 20 nm, at least 30 nm, or at least 40 nm. 

[0040] In various embodiments of the DNA nano-tweezers described herein, binding of the trigger loop to the hairpin loop results in an increase in the distance between the tip of the first arm and the tip of the second arm. The increase in distance may be an increase of about 8nm, 10nm, 11 nm, 12 nm, 13 nm, 14 nm, or 16 nm. 

[0041] As used herein, "trigger strand" refers to a nucleic acid oligonucleotide that is complementary to and binds to the hairpin loop of the DNA nano-tweezer to initiate a conformation change in the DNA nano-tweezer from the closed conformation to the open conformation. The trigger strand may be between about 14 bases and about 40 bases (e.g., 15 to 35 bases, 18 to 30 bases, 20 bases to 28 bases) in length. In some embodiments, the trigger strand is about 21 bases in length (e.g., 15 bases, 16 bases, 17 bases, 18 bases, 19 bases, 20 bases, 21 bases, 22 bases, 23 bases, 24 bases, or 25 bases). In some embodiments, the trigger strand is a poly-T trigger strand that includes about 13 thymine (T) nucleotides, a poly-G trigger strand that includes about 13 guanine (G) nucleotides, or a poly-C trigger strand that includes about 13 cytosine (C) nucleotides. In some embodiments, one or more of the residues in the trigger strand are photocaged residues. In some embodiments, at least half of the residues in the trigger strand that are complementary to the hairpin loop are photocaged residues. In some embodiments, the trigger strand includes 5, 6, 7, 8, 9, 10, 11, 12 or 13 photocaged residues. In some embodiments, residues in the trigger loop alternate between regular nucleic acids and photocaged residues. 

[0042] As used herein, "photocaged residues" refers to nucleic acids that have been modified with a photo-labile protecting group that is released from the nucleic acid upon exposure to a wavelength of light specific to the photo-labile protecting group.

[0050] Our photoactivated nanostructure is based on a previously reported DNA tweezer design, which consists of two double-crossover tile arms linked by a crossover hinge (FIG. 1A). In this previous study, a single-stranded hairpin loop (red, 5’- TGCGTAAGACCCACAATCGCT-3’, SEQ ID NO:9) serves as an actuation element between two arms. The nano-tweezer opening is driven by addition of an external DNA trigger strand (blue, 5’-CGTGTGGTTGAGCGATTGTGGGTCTTACGCA-3’, SEQ ID NO:10) that is complementary to the loop. The opening kinetics and yield, however, depend on the trigger strand-to-tweezer molar ratio and diffusion in bulk. 

[0051] In the photo-tweezer design shown in FIG. 1B, the trigger strand (blue, 5’- TGCGXTXTXTXTXTXTXCGCT- 3’, SEQ ID NO:11) is incorporated into the structure by appending it to one of the component strands, and placed next to the regulatory hairpin loop (red, 5’-AGCGAAAAAAAAAAAAACGCA- 3’, SEQ ID NO: 12). Here, 7 thymidines (blue, X) in the internal trigger strand are protected with the 6-nitropiperonyloxymethyl (NPOM) caging groups pioneered by the Deiters group for regulating biological processes, thereby preventing hybridization between it and the hairpin loop. The photocaged strand was purchased from a commercial vendor, which will allow ready access to this technology. We reasoned that upon brief exposure to UV light, the NPOM groups would be rapidly cleaved, allowing the internal trigger strand to hybridize with the loop and open the tweezer. 

[0052] We first monitored the deprotection process by UV/Vis spectroscopy (FIG. 1C). The NPOM group has a signature absorbance at 365 nm, which was readily observed for the photocaged trigger strand containing 7 cages (blue). However, after UV illumination for 3 s the peak was reduced almost to baseline due to removal of cages (purple). We estimate that more than 85 % of cages were removed by this brief pulse as determined from the UV/Vis spectrum…
 
 [0053] Next, we assembled tweezers bearing both the hairpin loop and the photocaged displacement strand, and probed the UV light-induced opening by both atomic force microscopy (AFM) and Forster resonance energy transfer (FRET) with a Cy3—Cy5 donor-— acceptor pair (System (1), FIGS. 2A, 2C). Before irradiation, the tweezers displayed a distribution of distances between the ends of the inner arms (measured by AFM) centered around 8 nm. Following UV illumination, however, the tweezers shifted to a more open population centered around 18 nm, closely matching the predicted model. In several images, the duplex holding the arms apart can be clearly visualized, further supporting our proposed mechanism. We note that the broad distributions of both the closed and open states are expected due to the relative flexibility of the tweezer; more rigid multi-helix origami assemblies could be used in the future to narrow the distance distribution. The opening was further supported by FRET (FIG. 7), with a drop from 22.9 % to 15.0 % efficiency from the closed to the open state, which we confirmed was not due to damage of the dyes to the UV illumination (FIGS. 8C-8D). We were unable to correlate the FRET efficiency with precise distances, however, owing to the restricted rotation of the internally placed donor—acceptor dye pair, which precludes the usual approximation of k2 = 2/3 in the Forster equation for freely rotating dyes. As a result, FRET could only be used to qualitatively validate the AFM histograms.

[0054] We next compared System (i) with the original tweezer actuated by an external trigger strand (System (ii)). By both AFM and FRET, we observed a similar shift from the closed to the open states as for the photo-tweezer. The closed state distance distribution for System (ii) was centered around a slightly smaller distance by both measurements, which we attribute to the polyA hairpin loop in System (1) forcing the tweezer slightly more open due to enhanced base- stacking of the adenine residues. Interestingly, when we attempted to open a polyA hairpin tweezer with an externally added polyT trigger strand, no appreciable opening was observed (FIG. 4B, FIGS. 8A-8D), which is most likely due to the weaker A-T interactions in this system compared with the optimized sequence containing several C—G pairs in System (ii). This result highlights the potent effect of high local concentration in the photo-tweezer driving interactions that would not be possible in the bulk solution. 

[0055] Although the photo-tweezer behaved quite similarly to the original, externally actuated system, the overlapping distance distributions and the switch from 8 to 18 nm may not be sufficient for some applications. Both Systems (i) and (ii) are partly open even in the closed state (8 nm vs. ca. 4nm expected from the model), which is most likely due to electrostatic repulsion between the arms, the flexibility of a tweezer held together by a single crossover at the hinge, and the presence of only 3 base pairs in the stem of the hairpin loop. We thus next asked if we could assemble a more compact closed state by extending the two arms with two complementary locking strands that could form a 16-bp duplex (System (iii), FIG. 2B). To render the system photo-responsive, we introduced an o-nitrobenzyl ester photocleavable backbone modification (orange star), which has a maximum absorbance between 300 and 350 nm, into one of the locking strands. We reasoned that upon UV illumination, the backbone cleavage would release the locker strands simultaneously with NPOM cleavage, allowing the tweezer to switch to the open state. Indeed, prior to UV exposure System (iii) showed a peak inter-arm distance around 3-4 nm, but the open tweezer distribution was virtually identical to System (i) at 18 nm. Relative to System (i), the FRET efficiency for System (iii) was significantly enhanced for the closed state (58.2 %), and slightly lower for the open state (10.3 %). Furthermore, there is virtually no overlap in the distance histograms between the closed and open states for System (iii), which will be useful especially for applying forces on biological systems like proteins that require a clear differentiation of the two states.

[0056] As controls, we generated analogues of Systems (i) and (iii), termed Systems (iv) and (v), respectively, but with a polyT hairpin loop that should not bind to the internal trigger strand after removing the photocages. As expected, both of these controls were similar to their respective systems in the closed configurations by both AFM and FRET. However, after irradiation, System (iv) showed no change in the distance distribution, confirming the inability of the trigger strand to bind the hairpin. System (v) showed a broad open configuration after UV irradiation, which was perhaps due to additional electrostatic repulsion introduced by the duplex locker strands, yet was clearly less open than System (iii). 

[0057] Having demonstrated that the photocaged displacement strand approach was efficient and stimulus-responsive, we next turned to characterizing the kinetics of the system. A central hypothesis of our approach is that the high local concentration of the photocaged strand should allow for much more rapid nanostructure actuation compared with externally added strands. To probe this effect, we carried out a series of time-dependent FRET experiments (monitoring Cy5 acceptor emission), triggering tweezer opening with either UV light or increasing concentrations of the external trigger strand, with Systems (iii) and (ii), respectively (FIGS. 3A-3B). For System (iii), UV irradiation resulted in a rapid drop in Cy5 emission, reaching a minimum value after only 25 seconds (FIG. 3A). The normalized kinetic traces were independent of tweezer concentration (10 vs. 60 nm), as expected for this effectively unimolecular process. To quantify the opening, we fitted the curves to equations (1) and (2), and calculated the time to reach 90 % of the open FRET emission, defined as 90 (Table 1). For System (111), 90 = 15 s. By contrast, 1 equivalent of externally added trigger strand for System (11) (at a tweezer concentration of 60 nm) showed dramatically slower kinetics (FIG. 3B), with 190 = 915 s, corresponding to a roughly 60-fold rate reduction relative to the internally incorporated photocaged strand. Even at 25 equivalents of trigger strand (1.5 mm concentration) (90 = 24 s, which was still slower than System (iii). 

Toward this end, we used computational simulations to estimate the range of forces that can be applied by System (iii) as up to about 46 pN, which is well within the range of many biological sensing events. The above experiments used a brief, intense UV pulse that proved harmful to cells (ca. 50 % survival). However, by reducing the exposure time and using a UV source with an emission spectrum more narrowly tailored to the NPOM absorbance, we were able to improve cell survival to > 85 %, making our system relevant for biological studies with live cells. 

[0079] Discussion on photocaged sequence design: Our initial photo-tweezer design used a random sequence for the hairpin loop and four photocaged residues in the internal trigger strand (FIG. 5A). However, this approach resulted in constitutively open tweezers, even prior to UV illumination (FIG. 5B). We hypothesize that this was due to the high effective molarity of the trigger (~2.7 mM) allowing binding even in the presence of four “mismatches.” However, with UV-vis illumination this strand with four cages (termed $1) did undergo complete photocleavage (FIG. 5C). We next investigated adding photocaged residues closer together, including adjacent residues (strand $2), as well as increasing the number of caged residues and including three in a row (strand $3). However, by UV-Vis we observed a reduction in photocleavage for S2, and virtually no photocleavage for S3 (FIG. 5C). We hypothesized that adjacent residues might prevent efficient photocleavage due to competing mechanisms, and so settled on the final design with seven caged residues alternating with non-caged dTs…

[0086] In oxDNA, we simulated the hybridization of two complementary strands (the same sequences used in the photo-tweezer). We introduced a harmonic potential between the first and last bases of one of these strands, defined as:

V (r) = k/2(r – r0)2

 where r is the distance between the two bases, and ro = 1 nm corresponds to a typical distance between two hydrogen-bonded bases in the model. The typical configuration of the system when the two complementary strands are not bound is illustrated in FIG. 14A. We ran the Monte Carlo simulations to sample the hybridization of the two strands (see for example Sulc et al. 2012 for a detailed description of the hybridization sampling simulation), and measured the values of the harmonic spring potential (given by Eq. (3)) during the various stages of the hybridization, from which the corresponding force can be extracted (shown in FIG. 14). We tested a range of stiffness values k for the spring potential. When the spring energy becomes roughly comparable to, or larger, than twice the typical stacking energy between adjacent base pairs—roughly 95 pN/nm in the model—the duplex prefers to kink rather than extend the spring potential. During kinking, the spring-connected bases stay in proximity, while the duplex is bent sharply, either due to the breaking of a base pair or by breaking two stacking interactions (as shown in FIG. 14). The maximum values of the force applied by the spring potential (Eq. (3)) observed in the hybridized state in the sampling simulation was approximately 46 pN, as shown in FIG. 17. Fora given energy value of V(r), the larger the stiffness k, the smaller the distance r between the spring-joined bases. This limits the maximum distance at which the tweezer would be able to pull apart for instance two interacting proteins. Note however that as the stiffness k increases, the system will prefer to form only partially formed of kinked duplex (illustrated by the free energy profile in Fig 19), and hence we would expect the most likely state of system to be when the tweezer opens partially or does not open at all. 

[0087] We note that these simulations only considered forces applied at the end bases of the hairpin. Using the full tweezer would involve applying forces at the end of the arms, potentially kinking the duplexes that comprise them.

[Emphases added] [Citations omitted].
The examples provided in the instant specification, of the particularly exemplified nano-tweezers and their optimization, are not representative or correlative of the broad genus of nano-tweezers instantly claimed.
 In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to predictably make and use a representative number of species of the broad genus claimed.  Since the specification fails to provide the requisite guidance for the making and using the broad genus claimed, and since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.  
For these reasons, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Nat. Commun., Vol. 4, 2127 (2013)), Zhang et al (Nature Chemistry, Vol. 3, pages 103-113 (2011)), the combination in view of Kamiya et al (Accounts of Chemical Research, Vol. 47, No. 6, pages 1663-1672 (2014)).
The claims are drawn to DNA nano-tweezers comprising a single stranded (SS)  loop comprising a first arm and a second arm, and a DNA trigger strand complementary to the SS loop and comprising at least one photocaged residue with a protecting group, which SS loop optionally comprises a poly-A, -T, -G or -C loop, which trigger strand optionally comprises a poly-T or poly-G loop, which DNA nano-tweezer optionally further comprises a locking strand, at least one fluorescent label and any ligand, which distance between the first and second arm is optionally between 1 nm – 10 nm.
Liu et al (Nat Commun 4, 2127 (2013)) (See IDS filed 8-26-20) teach design and characterization of DNA tweezer regulated enzyme nanoreactors comprising a regulatory oligomer designed to adopt stem loop hairpin structures that hold two arms of the tweezers close together.  According to Liu, addition of a strand complementary to the regulatory loop to the tweezer structure results in the formation of a DNA double helix between the tweezer arms separating an enzyme/cofactor pair.  According to Liu, displacement of the strands from the regulatory loop leads to a closed, active state with the enzyme and cofactor in close proximity (see Fig. 1, page 2, Fig. 3 on page 4, text on page 2).
Zhang et al (Nature Chemistry, Vol. 3, pages 103-113 (2011)) (See IDS filed 8-26-20) teach DNA nanotechnology which uses non-covalent interactions to design higher-order assemblies with new functions.  The dynamic DNA devices operate on DNA strand displacement.  Zhang teaches nano tweezers comprising two double helical arms connected by a single stranded flexible hinge that is cycled between open and closed states with the addition of two specific single stranded DNA fuel molecules (See esp. the abstract and text on page 103, Fig. 1 on page 105, Box 2 on page 106, Fig. 4 on page 109). 
Kamiya et al (Accounts of Chemical Research, Vol. 47, No. 6, pages 1663-1672 (2014)) (See IDS filed 8-26-20) teach photoresponsive molecules comprising reversible photoswitches for photoregulation of DNA.  Kamiya teaches photoresponsive DNA tweezers that convert between open and closed conformation upon light irradiation, when the tweezers are closed, resonant energy transfer decreases fluorescent intensity (see esp. the Conspectus, page 1663, Fig. 1 on page 1664, Fig. 4 and text on page 1667, Fig. 5 on page 1668, Fig. 8 on page 1669).
It would have been obvious to design and optimize the instantly claimed nano-tweezers because the prior art had taught all of the components claimed and in various combinations, as revealed by Liu, Zhang, and Kamiya.  One of ordinary skill would have been motivated to design and optimize nano-tweezers that allow changes in the proximity of cargo component, including enzymes and their corresponding cofactors, to provide control over biological processes, as illustrated by Liu.  And one of ordinary skill in the art at the time of filing would have reasonably expected that changes in the lengths and sequences of the various components would provide optimized nano-tweezers containing different cargo molecules.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
11-14-22
/JANE J ZARA/Primary Examiner, Art Unit 1635